Appellant was convicted in the county court of theft, and his punishment assessed at ten days confinement in the county jail and a fine of $25. Motion is made by the Assistant Attorney-General to dismiss the appeal because the recognizance fails to state the punishment as required by the statute. The recognizance states the punishment to be a fine of $25, omitting the ten days imprisonment in the county jail. The statute requires that the punishment assessed by the jury shall be stated in the recognizance, and, as this has not been done, that instrument is fatally defective, and the motion to dismiss the appeal is sustained. The appeal is accordingly dismissed.
Dismissed.
HENDERSON, Judge, absent.